I would first like to congratulate Mr. Miroslav Lajčák, President of the General Assembly at its seventy-second session, on his election to this honourable post. I would also like to assure him of Poland’s full support for the tasks ahead of him and to say how pleased we are at his election, since he represents a country that is a friend and neighbour to my own. Once again, I offer him my warmest congratulations. I would also like to express my thanks to Mr. Peter Thomson for his active presidency during the seventy-first session of the General Assembly.
Like the pillars of the United Nations system, the international community’s basic goals are the promotion of sustainable development, the maintenance of peace and security and the protection of human rights. I was therefore very pleased to learn that the theme of this year’s session is focusing on people’s needs. Too often in global politics we devote too much time and attention to broad economic models and social systems, forgetting that politics and economics are in fact human issues. When we lose our focus on those issues, we inevitably lose sight of the goal that underpins our shared efforts, which should be that of ensuring peace and well-being for every individual and family in every State through a policy whose goal is to serve the people and meet their needs, and that is based on the notion of the dignity that is inherent in human life.
As we address a people-centred policy that is focused on the human need to live in peace and in decent conditions, we should first and foremost consider the importance of defending and protecting human life. The 2030 Agenda for Sustainable Development, which we all adopted, defines a global model for sustainable development. In line with its recommendations, we should concentrate our efforts on the elimination of poverty in all its manifestations through the implementation of a series of economic, social and environmental goals. At the same time, we must bear in mind that this process should be accompanied by respect for all our interconnected rights, including economic, social, political, civil and cultural rights and the right to development. While in adopting the 2030 Agenda we demonstrated our ability to take action as a community, the implementation of the Sustainable Development Goals remains a formidable challenge that will require close cooperation at the international level.
As a reliable and responsible partner, Poland is committed to the full implementation of the Goals outlined in the 2030 Agenda for Sustainable Development. We believe that only through their effective implementation will we be able to ensure the achievement of the desired socioeconomic conditions for all. That involves coordination and comprehensive action across many sectors and at all levels of Government, from local to national to regional to international. Domestically, Poland is taking concrete steps to implement its vision for development in the spirit of the 2030 Agenda to ensure that none of its citizens is left behind.
The strategy for responsible development that the Polish Government adopted in February is designed to ensure that Poland and its people can maintain a level of development that is sustainable, stable and, most important, responsible, and that will embrace both current and, especially, future generations. In the international arena, Poland supports countries that, among other things, are seeking to develop economically through development cooperation. We want to ensure that our actions are as effective as possible, and therefore, using the experience of the Polish authorities and non-governmental organizations, we are working with States that we can support most effectively.
We are deeply concerned about the growing number of people who are suffering as a result of protracted conflicts, particularly in Syria and Ukraine. Guided by the principle of solidarity, we have also been consistently increasing our humanitarian aid. In our view, it is also very important to ensure cohesion and complementarity between humanitarian aid and development aid and to work to eliminate the underlying causes of humanitarian crises. That is our shared duty, and the future of the world order and the international community depends upon how we deliver on it. In addition, we should not fail to continue to respect and strengthen international humanitarian law.
One of the Goals of the 2030 Agenda is halting the changes occurring in our natural environment, which can be seen in every country and on every continent, and which have are having negative effects on national economies and the living standards of entire communities. For a number of years, Poland has been part of global efforts to protect the environment and combat climate change. We have fulfilled our obligations in that regard, surpassing our reduction targets under the Kyoto Protocol. We have worked in concert with the European Union to make an exceedingly ambitious global contribution to the Paris Climate Change Agreement, and will continue our low- carbon development efforts with the aim of protecting our climate.
Next year, for the third time, Poland will have the honour of hosting the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP 24). COP 24, to be held in the city of Katowice, will be of key importance, owing to the Conference’s expected adoption of the implementation package for the Paris Agreement. As President of the COP, Poland will do its best to ensure that the summit’s outcome is an ambitious one. We will continue to demonstrate leadership in climate negotiations, in the spirit of the Paris Agreement, while ensuring that all States can participate and that the discussions are transparent, while respecting countries’ varying domestic conditions and their choices along the path to reducing emissions.
Poland’s election to the Security Council as a non-permanent member for the period 2018-2019 reflects my country’s growing potential and its involvement in efforts to ensure international peace and security. I would like to take this opportunity to express my gratitude for the 190 votes cast for Poland, one of the best results in the history of elections to the Council. For us, the election and its result are both a huge honour and a major obligation. I would like to thank the United Nations community for placing their confidence in us. We view our membership in the Security Council as a commitment to representing all States Members of the United Nations, regardless of their affiliations with regional groups.
We see the Security Council as representing values that are particularly important to my nation. First and foremost, they include our firm attachment to the inalienable right of every nation to sovereignty and freedom. We are joining the Security Council in the conviction that international law is the only effective mechanism for preserving peaceful relations among nations. Freedom is synonymous with peace, while enslavement is a source of war. Principles such as the freedom of speech and sovereign nation States’ right to self-determination are of particular importance to security. I bring this subject up because last year in particular saw an increase in instances in many States where political processes were manipulated through the imposition of hybrid measures, either by means of propaganda or direct interference in the democratic process. Such attempts by third countries to influence the democratic policies pursued by free nations should also be of concern to the international community.
Such issues, as well as analysis of current international relations, serve to emphasize that security in the modern world should be viewed from many platforms. It is not just a State’s military strength that determines its citizens’ sense of security, but also areas that often transcend the regular purview of the Security Council’s work. Changes in the natural environment, economic disparities, conflicts fuelled by competition over natural resources, and inadequate health care can also undermine that sense of security, and I believe those issues should feature permanently on the Council’s agenda.
Respect for, and the absolute primacy of, international law in relations among States safeguard our effectiveness in ensuring international peace and security. As a non-permanent member of the Security Council, Poland will strive to ensure that all disputes and conflicts are resolved in line with the fundamental principle of peaceful settlement. In that context, we fully agree with the high priority that should be given to mediation and conflict prevention, as advocated by the Secretary-General, and which accords with our belief that preventive measures that target the underlying sources of problems on the ground produce the best, quickest and most tangible results.
When I visited the headquarters of the African Union in Addis Ababa earlier this year, I discussed the importance of the international community’s ability to prevent conflicts. Conflicts do not exist without root causes and, by the same token, there are no conflicts that cannot be brought to an end. We should apply that approach first and foremost, though not exclusively, to issues related to mass migration and refugees, which represent problems that many regions and continents share. The continuing internal clashes and risks of terrorist attacks in the Middle East and North Africa, as well as all the challenges that they entail, call for a common response on the part of the whole international community. That is why it is our duty to eliminate the root causes of the refugee problem and restore the right of all people to live in their home countries.
Humanitarian operations and development aid must be aimed at achieving the fundamental goal of helping refugees in order ultimately to help them return to their homes. Operations that help to build the resilience of States and societies are particularly important to efforts to deal with issues such as structural poverty, unemployment and lack of access to education.
Poland has always considered ensuring the effectiveness of international law to be of prime importance. Its regulations are founded on the principles of cooperation and meeting international obligations in good faith, thereby ensuring that international disputes can be resolved through dialogue rather than aggression and armed violence. In dealing with situations in which States use aggression as an instrument of foreign policy, Poland urges the international community to refrain from recognizing the faits accomplis that can result from such policies.
We in Poland want to help to build an international order founded on the principles of State sovereignty and territorial integrity. Any attempt to violate those principles, successful or not, weakens mutual trust. For almost 10 years in Georgia, and almost three in Ukraine, we have witnessed clear violations of the fundamental principles of the Charter of the United Nations, including the inviolability of borders, respect for sovereignty and rejection of the use of military force in the settlement of disputes. In our view, absolute respect for international law creates a foundation for the stable, predictable and peaceful settlement of differences among States, and through that the assurance of truly sustainable growth.
The situation in the Korean peninsula has been marked by flagrant attempts to disrupt the prevailing world order that have contributed to the growing risk of escalation of the situation in the region. The Democratic People’s Republic of Korea’s development of a nuclear and missile programme, as well as its most recent tests of nuclear weapons, constitutes a flagrant violation of international law and the relevant Security Council resolutions. We hope that the international community will continue its intensified efforts in that regard, including the Council’s recent adoption of new resolutions, and enable us to halt the spiral of tension and stabilize the situation in the region.
Poland sets great store by the goals of disarmament and the idea of a world free of nuclear weapons. The only instrument at hand that can genuinely bring us closer to achieving that vision is the Treaty on the Non-Proliferation of Nuclear Weapons (NPT). The Treaty is subject to review every five years in order to take stock of progress towards its realization and reinforce its commitments. Poland has now taken the lead in the preparation process for the upcoming NPT Review Conference in 2020, a testament to our longstanding commitment to non-proliferation, a ban on nuclear tests and the peaceful use of atomic energy.
The third pillar of the United Nations system is the protection of human rights, whose foundation is the fundamental right to life. Regrettably, there are too many places in the world that have been stripped of that right, as well as the right to human dignity, personal freedom and freedom of conscience and religion. One particularly visible problem in that regard is the persecution of religious minorities, including Christians. Poland condemns in the strongest terms every instance of persecution and discrimination based on religion and insists on the importance of States’ commitments to ensuring protection to all members of religious minorities, in the spirit of the Charter of the United Nations, the Universal Declaration of Human Rights and the 2030 Agenda for Sustainable Development. The right to live in dignity should also include the right to uphold one’s native traditions and traditional family model, as long as they are compatible with the fundamental rights of individuals.
In its campaign for membership of the Security Council, Poland chose the motto “Solidarity, responsibility, engagement”. Those are the values that we are constantly seeking to promote in the international arena. Only through a sense of shared responsibility, coupled with harmonious engagement and cooperation among all States, will we be able to achieve sustainable development, security and peace, and not only today, but for generations to come.